Citation Nr: 1041664	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-01 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a 
mental disability, to include major depressive disorder and mood 
disorder secondary to service-connected prostate cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1968.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. The rating decision granted the 
Veteran's claim for entitlement to service connection for major 
depressive and mood disorder with an evaluation of 30 percent, 
effective July 27, 2005.

The Veteran did not attend a scheduled hearing with the Board on 
August 22, 2007. He has since made no request for another 
hearing. Accordingly, the Board will proceed to a decision on 
this appeal as if the hearing request had been withdrawn. See 38 
C.F.R. § 20.704(d) (2010) (failure to appear for a scheduled 
hearing treated as withdrawal of request).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts that he is entitled to a disability rating in 
excess of 30 percent for his mental disability. However, the 
Veteran's last VA examination was in 2005 and does not 
demonstrate the extent to which he is currently disabled. Where 
entitlement to compensation has already been established and 
increase in disability rating is at issue, the present level of 
disability is of primary concern. See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Although the Board has thoroughly reviewed 
all evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period. Therefore, this 
evidence must be gathered and associated with the claims file.

The record also contains evidence that the Veteran left full-time 
employment due, in part, to his mental disability. This 
information raises the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU). In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for 
Veterans Claims held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record. The Court 
further held that when evidence of unemployability is submitted 
at the same time that the Veteran is appealing a rating assigned 
for a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying disability. 
Id.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must send the Veteran a VA 
Form 21-6897 (Statement of Income and Net 
Worth - Disability). The Veteran must 
complete this form and return it to VA as 
instructed.

2.	The RO/AMC must ask the Veteran to 
identify all records of VA and non-VA 
health care providers who have treated 
him for a mental disorder throughout the 
appeal period. After obtaining any 
appropriate authorizations for release of 
medical information, the RO/AMC must 
obtain records from each health care 
provider the Veteran identifies. 

The Veteran should also be advised that, 
with respect to private medical evidence, 
he may alternatively obtain the records 
on his own and submit them to the RO/AMC. 

3.	The RO/AMC must schedule the Veteran for 
a VA examination by a physician with 
appropriate expertise in mental health 
diagnoses and treatment. The purpose of 
the examination is to determine the 
current level of the Veteran's mental  
and its effects on the Veteran's 
occupational and social functioning and 
daily activities. 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	The clinician must consider the 
Veteran's lay testimony regarding his 
current symptomatology and determine 
and note in his or her report whether 
there is a medical basis for 
discounting the credibility or 
reliability of the Veteran.

c.	If deemed appropriate by the 
clinician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies must 
be performed. 

d.	The clinician must provide a diagnosis 
for each mental condition found from 
considering the claims file and from 
examining the Veteran and include a 
detailed report of the full nature, 
extent, severity, and manifestations 
of each disability.

e.	In particular, the clinician must:

i.	Set forth a global assessment of 
functioning (GAF) score for the 
Veteran based on his current 
level of mental disability;

ii.	Opine as to whether the 
Veteran's mental disability has 
precluded him from employment at 
any time from July 27, 2005 
forward; 

iii.	Opine as to any additional 
effects on the Veteran' s 
occupational and social 
functioning and daily activities 
due to his mental disability.

f.	In all conclusions, the clinician must 
identify and explain the medical bases 
of his opinion with reference to the 
claims file. If the clinician is 
unable to render the requested 
opinions without resort to  
speculation, he or she must so state; 
however, a complete rationale for such 
a finding must be provided.

The examiner is to specifically 
address in his or her conclusion the 
issue contained in the purpose of the 
examination-- the current severity of 
the Veteran's service- connected 
mental disability. 

g.	If the benefit sought remains denied, 
the RO/AMC must provide the Veteran 
and his representative with a 
supplemental statement of the case and 
an appropriate period of time for 
response. 

h.	Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if otherwise in order. 
No action is required of the Veteran 
until he is notified by the RO/AMC. By 
this action, the Board intimates no 
opinion, legal or factual, as to any 
ultimate disposition warranted in this 
case. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


